Exhibit 10.2

GUARANTEE

This GUARANTEE, dated as of March 7, 2015 (as amended, supplemented or otherwise
modified from time to time, this “Guarantee”), is made by RECRO PHARMA, INC., a
Pennsylvania corporation (“Recro” and, together with any additional Persons
named pursuant to Section 5.5, each a “Guarantor” and collectively the
“Guarantors”), in favor of ORBIMED ROYALTY OPPORTUNITIES II, LP, a Delaware
limited partnership (together with its Affiliates, successors, transferees and
assignees, the “Lender”).

W I T N E S S E T H:

WHEREAS, concurrently with the execution of this Guarantee, Recro Pharma LLC, a
Delaware limited liability company (the “Borrower”), and the Lender are entering
into the Credit Agreement, dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Lender will extend a Commitment to make the Loan to the
Borrower;

WHEREAS, the Guarantors (other than Recro) and the Borrower are all direct and
indirect subsidiaries of Recro (such Guarantors, Recro, and the Borrower, the
“Recro Group”), and the Loan will inure to the benefit of the Recro Group, as a
whole, and to the benefit of each Guarantor;

WHEREAS, (i) in order to induce the Lender to enter into the Credit Agreement
and extend the Commitment and make the Loan to the Borrower, Recro is required
to execute and deliver this Guarantee to the Lender on the date hereof, and
(ii) as a condition precedent to the making of the Loan under the Credit
Agreement on the Closing Date, Newco (as defined below) will be required to
execute and deliver a supplement to this Guarantee to the Lender on the Closing
Date and become a Guarantor hereunder;

WHEREAS, concurrently with the execution of this Guarantee, Recro, the Borrower,
Alkermes Pharma Ireland Limited, a private limited company incorporated in
Ireland (“APIL”), Daravita Limited, a private limited company incorporated in
Ireland (“Daravita”), and Eagle Holdings USA, Inc., a Delaware corporation
(“Eagle Holdings”), are entering into a Purchase and Sale Agreement dated as of
the date hereof (as it may be amended from time to time, the “Acquisition
Agreement”);

WHEREAS, Alkermes Ireland Holdings Limited, a private limited company
incorporated in Ireland, holds 100% of the Capital Securities of Daravita, and
Eagle Holdings holds 100% of the Capital Securities of Alkermes Gainesville LLC,
a Massachusetts limited liability company (“Alkermes Gainesville,” and together
with Daravita, each individually a “Company” and collectively, the “Companies”);

WHEREAS, pursuant to the Acquisition Agreement, APIL will form a new Delaware
limited liability company (“Newco”) which, prior to the closing of the
transactions contemplated by the Acquisition Agreement, will acquire
substantially all of the assets and liabilities of Daravita through a
reorganization (the “Asset and Liability Transfer”);



--------------------------------------------------------------------------------

WHEREAS, pursuant to the Acquisition Agreement, Recro has agreed to acquire,
through Borrower, 100% of the Capital Securities of (i) Alkermes Gainesville and
(ii) Newco (the “Acquisition”);

WHEREAS, immediately following the Acquisition, Recro will cause Borrower to
merge (the “Merger”) with and into Alkermes Gainesville, with Alkermes
Gainesville being the surviving entity following the Merger and immediately
changing its name to Recro Gainesville LLC (the “Surviving Entity”), and all
references to Borrower in this Guarantee for any period from and after
consummation of the Acquisition and the Merger shall include the Surviving
Entity; and

WHEREAS, as a result of the Merger, Newco will become a wholly-owned subsidiary
of the Borrower and, pursuant to the Credit Agreement, will be required to
execute and deliver a supplement to this Guarantee to the Lender on the Closing
Date and become a Guarantor hereunder;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lender to enter
into the Credit Agreement and extend the Commitment and make the Loan to the
Borrower, each Guarantor hereby agrees, for the benefit of the Lender, as
follows.

ARTICLE I

DEFINITIONS

Section 1.1 Certain Terms. The following terms (whether or not underscored) when
used in this Guarantee, including its preamble and recitals, shall have the
following meanings (such definitions to be equally applicable to the singular
and plural forms thereof):

“Acquisition” is defined in the seventh recital.

“Acquisition Agreement” is defined in the fourth recital.

“Alkermes Gainesville” is defined in the fifth recital.

“APIL” is defined in the fourth recital.

“Asset and Liability Transfer” is defined in the sixth recital.

“Borrower” is defined in the first recital, it being understood that (i) the
Borrower shall be the Surviving Entity from and after the Merger and (ii) for
purposes of Article III hereof, all references therein to the Borrower and the
Loan Parties shall include (A) the Companies and (B) Newco (assuming for such
purpose that Newco was formed and the Asset and Liability Transfer occurred
immediately prior to the execution of this Guarantee).

“Company” and “Companies” are defined in the fifth recital.

“Credit Agreement” is defined in the first recital.

 

2



--------------------------------------------------------------------------------

“Daravita” is defined in the fifth recital.

“Eagle Holdings” is defined in the fourth recital.

“Guarantor” and “Guarantors” are defined in the preamble.

“Guarantee” is defined in the preamble.

“Lender” is defined in the preamble.

“Merger” is defined in the eighth recital.

“Newco” is defined in the sixth recital.

“Obligor” is defined in Section 2.1(a).

“Recro” is defined in the preamble.

“Recro Group” is defined in the second recital.

“Surviving Entity” is defined in the eighth recital.

Section 1.2 Credit Agreement Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Guarantee, including its preamble
and recitals, have the meanings provided in the Credit Agreement.

ARTICLE II

GUARANTEE PROVISIONS

Section 2.1 Guarantee. Each Guarantor jointly and severally, absolutely,
unconditionally and irrevocably:

(a) guarantees the full and punctual payment when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise, and performance of all Obligations of Recro, the Borrower and their
respective Subsidiaries party to any Loan Document (each, an “Obligor”) now or
hereafter existing, whether for principal, interest (including interest accruing
at the then applicable default rate as provided in Section 3.4 of the Credit
Agreement, whether or not a claim for post-filing or post-petition interest is
allowed under applicable law following the institution of a proceeding under
bankruptcy, insolvency or similar laws), fees, expenses or otherwise (including
all such amounts which would become due but for the operation of the automatic
stay under Section 362(a) of the United States Bankruptcy Code, 11 U.S.C.
§362(a), and the operation of Sections 502(b) and 506(b) of the United States
Bankruptcy Code, 11 U.S.C. §502(b) and §506(b)); and

(b) indemnifies and holds harmless the Lender for any and all costs and expenses
(including the reasonable fees and out-of-pocket expenses of counsel to the
Lender)

 

3



--------------------------------------------------------------------------------

incurred by the Lender in enforcing any rights under this Guarantee, except to
the extent such amounts arise or are incurred as a consequence of the Lender’s
own gross negligence or willful misconduct;

provided, that each Guarantor shall only be liable under this Guarantee for the
maximum amount of such liability that can be hereby incurred without rendering
this Guarantee, as it relates to such Guarantor, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount. This Guarantee constitutes a guarantee of payment when due and
not of collection, and each Guarantor specifically agrees that it shall not be
necessary or required that the Lender exercise any right, assert any claim or
demand or enforce any remedy whatsoever against such Guarantor or any other
Person before or as a condition to the obligations of such Guarantor becoming
due hereunder.

Section 2.2 Reinstatement, Etc. Each Guarantor agrees that this Guarantee shall
continue to be effective or be reinstated (including on or after the Termination
Date), as the case may be, if at any time any payment (in whole or in part) of
any of the Obligations is invalidated, declared to be fraudulent or
preferential, set aside, rescinded or must otherwise be restored by the Lender,
including upon the occurrence of any Event of Default set forth in
Section 9.1(h) of the Credit Agreement or otherwise, all as though such payment
had not been made.

Section 2.3 Guarantee Absolute, Etc. This Guarantee shall in all respects be a
continuing, absolute, unconditional and irrevocable guarantee of payment, and
shall remain in full force and effect until (unless reinstated pursuant to
Section 2.2 above) the Termination Date has occurred. Each Guarantor guarantees
that the Obligations shall be paid strictly in accordance with the terms of each
Loan Document under which they arise, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of the Lender with respect thereto. The liability of each Guarantor
under this Guarantee shall be absolute, unconditional and irrevocable
irrespective of:

(a) any lack of validity, legality or enforceability of any Loan Document;

(b) the failure of the Lender (i) to assert any claim or demand or to enforce
any right or remedy against such Guarantor or any other Person (including any
other guarantor) under the provisions of any Loan Document or otherwise, or
(ii) to exercise any right or remedy against any other guarantor (including such
Guarantor and any other Guarantor) of, or collateral securing, any Obligations;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Obligations, or any other extension, compromise or
renewal of any Obligation, or any amendment to, rescission, waiver, or other
modification of, or any consent to or departure from, any of the terms of any
Loan Document;

(d) any reduction, limitation, impairment or termination of any Obligations for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and each Guarantor hereby waives any
right to or claim of) any defense or setoff, counterclaim (other than a defense
of payment or performance),

 

4



--------------------------------------------------------------------------------

recoupment or termination whatsoever by reason of the invalidity, illegality,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any Obligations or otherwise;

(e) any addition, exchange or release of any collateral or of any Person that is
(or will become) a guarantor of the Obligations, or any surrender or
non-perfection of any collateral, or any amendment to, or waiver or release of,
or addition to, or consent to or departure from, any other guarantee held by the
Lender securing any of the Obligations; or

(f) any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of, any Obligor, any surety or any
guarantor (including any Guarantor).

Section 2.4 Setoff. Each Guarantor hereby irrevocably authorizes the Lender,
without the requirement that any notice be given to such Guarantor (such notice
being expressly waived by such Guarantor), upon the occurrence and during the
continuance of any Event of Default, to appropriate and apply to the payment of
the Obligations owing to it (whether or not then due), and (as security for such
Obligations) each Guarantor hereby grants to the Lender a continuing security
interest in, any and all balances, credits, deposits, accounts or moneys of such
Guarantor then or thereafter maintained with or on behalf of the Lender. The
Lender agrees to notify such Guarantor after any such set-off and application
made by the Lender; provided, that the failure to give such notice shall not
affect the validity of such setoff and application. The rights of the Lender
under this Section are in addition to other rights and remedies (including other
rights of setoff under applicable law or otherwise) which the Lender may have.

Section 2.5 Waiver, Etc. Each Guarantor waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Obligations and this
Guarantee and any requirement that the Lender protect, secure, perfect or insure
any Lien, or any property subject thereto, or exhaust any right or take any
action against any Obligor or any other Person (including any Guarantor) or
entity or any collateral securing the Obligations, as the case may be.

Section 2.6 Postponement of Subrogation, Etc. Each Guarantor agrees that it will
not exercise any rights which it may acquire by way of rights of subrogation
under any Loan Document to which it is a party, nor shall such Guarantor seek or
be entitled to seek any contribution or reimbursement from the Borrower or any
other Obligor or Guarantor, in respect of any payment made under any Loan
Document or otherwise, until following the Termination Date. Any amount paid to
such Guarantor on account of any such subrogation rights prior to the
Termination Date shall be held in trust for the benefit of the Lender and shall
immediately be paid and turned over to the Lender in the exact form received by
such Guarantor (duly endorsed in favor of the Lender, if required), to be
credited and applied against the Obligations, whether matured or unmatured, in
accordance with Section 2.7; provided, that if such Guarantor has made payment
to the Lender of all or any part of the Obligations and the Termination Date has
occurred, then, at such Guarantor’s request, the Lender will, at the expense of
such Guarantor, execute and deliver to such Guarantor appropriate documents
(without recourse and without

 

5



--------------------------------------------------------------------------------

representation or warranty) necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Obligations resulting from such payment. In
furtherance of the foregoing, at all times prior to the Termination Date, such
Guarantor shall refrain from taking any action or commencing any proceeding
against the Borrower or any other Obligor or Guarantor (or their successors or
assigns, whether in connection with a bankruptcy proceeding or otherwise) to
recover any amounts in respect of payments made under this Guarantee to the
Lender.

Section 2.7 Payments; Application. Each Guarantor agrees that all obligations of
such Guarantor hereunder shall be paid solely in U.S. Dollars to the Lender in
immediately available funds, without set-off, counterclaim or other defense and
in accordance with Sections 3.2, 3.3, 4.3 and 4.4 of the Credit Agreement, free
and clear of and without deduction for any Non-Excluded Taxes, such Guarantor
hereby agreeing to comply with and be bound by the provisions of Sections 3.2,
3.3, 4.3 and 4.4 of the Credit Agreement in respect of all payments and
application of such payments made by it hereunder and the provisions of which
Sections are hereby incorporated into and made a part of this Guarantee by this
reference as if set forth herein; provided, that references to the “Borrower” in
such Sections shall be deemed to be references to such Guarantor, and references
to “this Agreement” in such Sections shall be deemed to be references to this
Guarantee.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

In order to induce the Lender to enter into the Credit Agreement and make the
Loan thereunder, each Guarantor represents and warrants to the Lender, as of the
date hereof and as of the Closing Date, as set forth below (it being understood
and agreed that (i) the representations and warranties made on the Closing Date
are deemed to be made concurrently with and after giving effect to the
consummation of the Acquisition and the Merger and (ii) references to the
Borrower and the Loan Parties in this Article III include (A) the Companies and
(B) Newco (assuming for such purpose that Newco was formed and the Asset and
Liability Transfer occurred immediately prior to the execution of this
Guarantee)).

Section 3.1 Credit Agreement Representations and Warranties. The representations
and warranties contained in Article VI of the Credit Agreement, insofar as the
representations and warranties contained therein are applicable to such
Guarantor and its properties, are true and correct in all material respects as
of the date hereof and as of the Closing Date (except for representations and
warranties that refer to a specific date, which shall be true and correct in all
material respects as of such date) (it being understood and agreed that (i) the
representations and warranties made on the Closing Date are deemed to be made
concurrently with and after giving effect to the consummation of the Acquisition
and the Merger; and (ii) references to the Borrower and the Loan Parties in
Article VI of the Credit Agreement include (A) the Companies and (B) Newco
(assuming for such purpose that Newco was formed and the Asset and Liability
Transfer occurred immediately prior to the execution of this Guarantee)), each
such representation and warranty set forth in such Article (insofar as
applicable as aforesaid) and all other terms of the Credit Agreement to which
reference is made therein, together with all related definitions and ancillary
provisions, being hereby incorporated into this Guarantee by this reference as
though specifically set forth in this Article.

 

6



--------------------------------------------------------------------------------

Section 3.2 Financial Condition, Etc. Each Guarantor has knowledge of the
Borrower’s and each other Guarantor’s financial condition and affairs and has
adequate means to obtain from each such Person on an ongoing basis information
relating thereto and to each such Person’s ability to pay and perform the
Obligations, and agrees to assume the responsibility for keeping, and to keep,
so informed for so long as this Guarantee is in effect. Each Guarantor
acknowledges and agrees that the Lender shall have no obligation to investigate
the financial condition or affairs of the Borrower or any other Guarantor for
the benefit of such Guarantor nor to advise such Guarantor of any fact
respecting, or any change in, the financial condition or affairs of each such
Person that might become known to the Lender at any time, whether or not the
Lender knows or believes or has reason to know or believe that any such fact or
change is unknown to such Guarantor, or might (or does) materially increase the
risk of such Guarantor as guarantor, or might (or would) affect the willingness
of such Guarantor to continue as a guarantor of the Obligations.

Section 3.3 Best Interests. It is in the best interests, and for the commercial
benefit, of each Guarantor to execute this Guarantee inasmuch as each Guarantor
will, as a result of being an Affiliate of the Borrower, derive substantial
direct and indirect benefits from the Loan made to the Borrower by the Lender
pursuant to the Credit Agreement, and each Guarantor agrees that the Lender is
relying on this representation in agreeing to make the Loan to the Borrower.

ARTICLE IV

COVENANTS, ETC.

Section 4.1 Covenants. Each Guarantor covenants and agrees that, at all times
prior to the Termination Date, it will perform, comply with and be bound by all
of the agreements, covenants and obligations contained in the Credit Agreement
(including Articles VII and VIII of the Credit Agreement) which are applicable
to such Guarantor or its properties, each such agreement, covenant and
obligation contained in the Credit Agreement and all other terms of the Credit
Agreement to which reference is made in this Article, together with all related
definitions and ancillary provisions, being hereby incorporated into this
Guarantee by this reference as though specifically set forth in this Article.

ARTICLE V

MISCELLANEOUS PROVISIONS

Section 5.1 Loan Document. This Guarantee is a Loan Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated herein)
be construed, administered and applied in accordance with the terms and
provisions thereof, including Article X thereof.

Section 5.2 Binding on Successors, Transferees and Assigns; Assignment. This
Guarantee shall remain in full force and effect until the Termination Date has
occurred, shall be binding upon each Guarantor and its successors, transferees
and assigns and shall inure to the

 

7



--------------------------------------------------------------------------------

benefit of and be enforceable by the Lender; provided, that such Guarantor may
not (unless otherwise permitted under the terms of the Credit Agreement) assign
any of its obligations hereunder without the prior written consent of the
Lender. Without limiting the generality of the foregoing, the Lender may assign
or otherwise transfer (in whole or in part) its Commitment, Note or Loan held by
it to any other Person, and such other Person shall thereupon become vested with
all rights and benefits in respect thereof granted to the Lender under each Loan
Document (including this Guarantee) or otherwise.

Section 5.3 Amendments, Etc. No amendment to or waiver of any provision of this
Guarantee, nor consent to any departure by any Guarantor from its obligations
under this Guarantee, shall in any event be effective unless the same shall be
in writing and signed by the Lender and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

Section 5.4 Notices. All notices and other communications provided for hereunder
shall be given or made as set forth in Section 10.2 of the Credit Agreement.

Section 5.5 Additional Guarantors. Upon the execution and delivery by any other
Person of a supplement in the form of Annex I hereto, such Person shall become a
“Guarantor” hereunder with the same force and effect as if it were originally a
party to this Guarantee and named as a “Guarantor” hereunder. The execution and
delivery of such supplement shall not require the consent of any other Guarantor
hereunder, and the rights and obligations of each Guarantor hereunder shall
remain in full force and effect notwithstanding the addition of any new
Guarantor as a party to this Guarantee.

Section 5.6 No Waiver; Remedies. In addition to, and not in limitation of,
Section 2.3 and Section 2.5, no failure on the part of the Lender to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 5.7 Further Assurances. Each Guarantor agrees, upon the written request
of the Lender, to execute and deliver to the Lender, from time to time, any
additional instruments or documents deemed to be reasonably necessary by the
Lender to cause this Guarantee to be, become or remain valid and effective in
accordance with its terms.

Section 5.8 Section Captions. Section captions used in this Guarantee are for
convenience of reference only and shall not affect the construction of this
Guarantee.

Section 5.9 Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Guarantee
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

8



--------------------------------------------------------------------------------

Section 5.10 Governing Law, Entire Agreement, Etc. THIS GUARANTEE AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS GUARANTEE OR ANY OTHER
LOAN DOCUMENT CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH
PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK). This Guarantee, along with the other Loan Documents, constitutes
the entire understanding among the parties hereto with respect to the subject
matter hereof and supersedes any prior agreements, written or oral, with respect
hereto.

Section 5.11 Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS GUARANTEE, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR
ACTIONS OF THE LENDER OR ANY GUARANTOR IN CONNECTION HEREWITH SHALL BE BROUGHT
AND MAINTAINED IN THE COURTS OF THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK
IN THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK; PROVIDED THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE LENDER’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.
THE LENDER BY ACCEPTANCE OF THIS GUARANTEE AND EACH GUARANTOR IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK AT THE ADDRESS FOR
NOTICES SPECIFIED IN SECTION 10.2 OF THE CREDIT AGREEMENT. THE LENDER BY
ACCEPTANCE OF THIS GUARANTEE AND EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE
OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT THE LENDER BY ACCEPTANCE OF
THIS GUARANTEE OR ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR
OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE LENDER BY ACCEPTANCE OF
THIS GUARANTEE AND SUCH GUARANTOR, EACH ON ITS OWN BEHALF, HEREBY IRREVOCABLY
WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER THIS GUARANTEE.

Section 5.12 Counterparts. This Guarantee may be executed by the parties hereto
in several counterparts, each of which shall be an original and all of which
shall constitute together but one and the same agreement. This Guarantee shall
become effective when counterparts

 

9



--------------------------------------------------------------------------------

hereof executed on behalf of each Guarantor shall have been received by the
Lender. Delivery of an executed counterpart of a signature page to this
Guarantee by email (e.g. “pdf” or “tiff”) or telecopy shall be effective as
delivery of a manually executed counterpart of this Guarantee.

Section 5.13 Waiver of Jury Trial. THE LENDER BY ACCEPTANCE OF THIS GUARANTEE
AND EACH GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE
FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS GUARANTEE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE LENDER OR ANY GUARANTOR
IN CONNECTION HEREWITH. EACH GUARANTOR ACKNOWLEDGES AND AGREES THAT IT HAS
RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER
PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDER TO ENTER INTO THE LOAN
DOCUMENTS.

[ Signature Page Follows ]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guarantee to be duly executed
and delivered by its Authorized Officer as of the date first above written.

 

RECRO PHARMA, INC. By:

/s/ Gerri Henwood

Name: Gerri Henwood Title: President and Chief Executive Officer

[Signature Page to Guarantee]



--------------------------------------------------------------------------------

ANNEX

I to Guarantee

SUPPLEMENT TO

GUARANTEE

This SUPPLEMENT, dated as of                  ,          (this “Supplement”), is
to the Guarantee, dated as of March 7, 2015 (as amended, restated, supplemented,
amended and restated or otherwise modified from time to time, the “Guarantee”),
by the Guarantors (such term, and other terms used in this Supplement, to have
the meanings set forth in Article I of the Guarantee) from time to time party
thereto, in favor of ORBIMED ROYALTY OPPORTUNITIES II, LP, a Delaware limited
partnership (together with its Affiliates, successors, transferees and
assignees, the “Lender”).

W I T N E S S E T H :

WHEREAS, pursuant to a Credit Agreement, dated as of March 7, 2015 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”), by and between (i) the Lender and (ii) (A) prior to consummation of
the Merger, Recro Pharma LLC, a Delaware limited liability company (“Recro LLC”)
and (B) from and after consummation of the Merger, Recro Gainesville LLC, a
Massachusetts limited liability company (the “Surviving Entity”, and together
with Recro LLC, the “Borrower”), the Lender has extended a Commitment to make
the Loan to the Borrower;

WHEREAS, pursuant to the provisions of Section 5.5 of the Guarantee, each of the
undersigned is becoming a Guarantor under the Guarantee; and

WHEREAS, each of the undersigned desires to become a “Guarantor” under the
Guarantee in order to induce the Lender to continue to extend the Loan under the
Credit Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each of the undersigned agrees, for the benefit
of the Lender, as follows.

SECTION 1. Party to Guarantee, Etc. In accordance with the terms of the
Guarantee, by its signature below, each of the undersigned hereby irrevocably
agrees to become a Guarantor under the Guarantee with the same force and effect
as if it were an original signatory thereto and each of the undersigned hereby
(a) agrees to be bound by and comply with all of the terms and provisions of the
Guarantee applicable to it as a Guarantor and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct in all respects (in the case of any representation or warranty
qualified by materiality or Material Adverse Effect) or in all material respects
(in the case of any representation or warranty not qualified by materiality or
Material Adverse Effect) as of the date hereof, unless stated to relate solely
to an earlier date, in which case such representations and warranties shall be
true and correct in all respects (in the case of any representation or warranty
qualified by materiality or



--------------------------------------------------------------------------------

Material Adverse Effect) or in all material respects (in the case of any
representation or warranty not qualified by materiality or Material Adverse
Effect. In furtherance of the foregoing, each reference to a “Guarantor” and/or
“Guarantors” in the Guarantee shall be deemed to include each of the
undersigned.

SECTION 2. Representations. Each of the undersigned Guarantors hereby represents
and warrants that this Supplement has been duly authorized, executed and
delivered by it and that this Supplement and the Guarantee constitute its legal,
valid and binding obligation, enforceable against it in accordance with its
terms (except, in any case, as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally and by principles of equity).

SECTION 3. Full Force of Guarantee. Except as expressly supplemented hereby, the
Guarantee shall remain in full force and effect in accordance with its terms.

SECTION 4. Severability. Wherever possible each provision of this Supplement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Supplement shall be prohibited by
or invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Supplement or the Guarantee.

SECTION 5. Governing Law, Entire Agreement, Etc. THIS SUPPLEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR
ANY DOCUMENT CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH
PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK). This Supplement, along with the other Loan Documents, constitutes
the entire understanding among the parties hereto with respect to the subject
matter thereof and supersedes any prior agreements, written or oral, with
respect thereto.

SECTION 6. Effective. This Supplement shall become effective when a counterpart
hereof executed by the Guarantor shall have been received by the Lender.
Delivery of an executed counterpart of a signature page to this Supplement by
email (e.g. “pdf” or “tiff”) or telecopy shall be effective as delivery of a
manually executed counterpart of this Supplement.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Supplement to be
duly executed and delivered by its Authorized Officer as of the date first above
written.

 

[NAME OF ADDITIONAL SUBSIDIARY]

By:

 

  Name:   Title:

[NAME OF ADDITIONAL SUBSIDIARY]

By:

 

  Name:   Title:

[Signature Page to Guarantee Supplement]